DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/903,775 filed 06/17/2020.
Claims 1-4 are pending in the Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakayama (US Patent Application Publication 20190078943).
With respect to claim 1 Nakayama teaches A sensor unit (paragraph [0038]) comprising: 
(plurality of bus bars 4, each connected individually to each semiconductor modules 3a-3c each comprising switching elements switching element 9c-9h (paragraphs [0036], [0044] ; Figs. 1-3)); 
an insulating resin case configured to integrally link the bus bars such that a part of each bus bar is embedded in the insulating resin case (resin body 22/insulating resin case containing at least portions of embedded plurality of bus bars 4 (paragraphs [0036], [0038]; Figs. 2, 3)); and 
a plurality of magnetoelectric conversion parts configured to detect currents flowing through the bus bars by detecting magnetic fields generated by flows of the currents through the bus bars (plurality of flux collecting cores 7 each comprising current sensor elements 5/magnetoelectric conversion elements/parts, wherein flux collecting cores 7 configured to collect/detect magnetic flux generated by plurality of bus bars 4 and measure magnetic flux by current sensor elements 5  (paragraphs [0038], [0039]; Figs, 2, 3, 5)), 
wherein the bus bars have higher rigidity than the resin case (plurality of bus bars 4 being metal conductors for transferring/transmitting power/electric current are harder than resin material (paragraphs [0036], [0039])), 
the embedded parts of the bus bars embedded in the resin case are aligned in a first predefined direction with spaces therebetween (at least portions of the plurality of bus bars 4 contained within/embedded resin body 22/insulating resin case disposed/aligned  in horizontal direction/first predefined direction (paragraph [0042]; Figs, 2, 3)), 
(plurality of flux collecting cores 7 each comprising current sensor elements 5/magnetoelectric conversion elements/parts contained within/embedded resin body 22/insulating resin case disposed in columns/aligned each facing corresponding each portion of the plurality of bus bars 4 in perpendicular/second predefine direction/intersecting each other (paragraph [0042]; Figs. 2, 3)), 
each embedded part includes an extension part extending in the first predefined direction (each portion of the plurality of bus bars 4 contained within/embedded resin body 22/insulating resin case includes extensions 4a-4f in horizontal direction/first predefined direction (paragraph [0042]; Figs. 2, 3, 5)), and 
the extension parts of any two embedded parts adjacent to each other in the first predefined direction adjoin each other in a third predefined direction that intersects the first predefined direction and the second predefined direction (extensions parts 4a-4f of plurality of bus bars 4 contained within/embedded resin body 22/insulating resin case are joined and intersect horizontal direction/first predefined direction and perpendicular/second predefine direction  (paragraph [0042]; Fig. 5)). 
With respect to claims 2-4 Nakayama teaches:
Claim 2: wherein one end of each bus bar is connected to a terminal of one of the switch modules, and the other end of the same bus bar is connected to an on-board equipment via a wire harness (paragraph [0036]), each embedded part includes, in addition to the extension part, a first extension part and a second extension part which (paragraphs [0040]-[0042]), the first extension part extends from the extension part toward the one end, and the second extension part extends from the extension part toward the other end (paragraph s [0040]-[0042]), and each magnetoelectric conversion part faces a corresponding one of the first extension parts in the second predefined direction (paragraph [0042]; Fig. 3, 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama  as applied to claim 1 above, and further in view of Tozawa et al. (US Patent 10,153,634 ).
With respect to claims 3-4 Nakayama teaches all limitations of claim 1, from which claims depend. However Nakayama lacks specifics regarding shields. Tozawa et al. teaches
(col. 9, ll.35-39, ll.51-53; col. 10, ll.17-22; Fig. 15). 
Claim 4: comprising: an insulating resin cover fixed to the resin case (col. 9, ll.51-55), and a plurality of opposing shields embedded in the resin cover such that the opposing shields are aligned in the first predefined direction with spaces therebetween, the opposing shields being configured to suppress external noise from interfering with the magnetoelectric conversion parts (col. 9, ll.51-58; col. 10, ll.15-25;  Figs. 15, 18), wherein in a state where the resin cover is fixed to the resin case, one of the magnetoelectric conversion parts and one of the embedded parts are located between one of the shields and one of the opposing shields (col. 9, ll.35-39, col. 10, ll.7-14; Figs. 15, 18). 
	It would have been obvious to one of ordinary skill in the art before affective filing date of claimed invention to have used Tozawa et al. to teach specific subject matter Nakayama does not teach, because it provides a switch box which can detect a current flowing into a switching element with high accuracy without increasing the size to thereby protect the switching element, and an overcurrent preventing method (col. 1, ll.51-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
06/28/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851